Citation Nr: 1527342	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to July 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is as likely as not the Veteran's bilateral hearing loss and tinnitus are related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran asserts he has had hearing loss and tinnitus since service, when he was exposed to loud machinery and to mortar and rocket attacks while in Vietnam.  He was not diagnosed with hearing loss while in service.  The record confirms he was in Vietnam, and his DD-214 confirms he was a helicopter mechanic. 

He was diagnosed with hearing loss that is disabling for VA purposes by his private audiologist in September 2014.  The remaining inquiry is whether this hearing loss is related to noise exposure in service.

The September 2010 VA examination opined against a relationship between his hearing loss and his service.  The examiner indicated there was no medical support for delayed onset hearing loss.  He did not opine as to tinnitus.

In October 2012, the Veteran's private audiologist opined that the Veteran's exposure to noise as a helicopter mechanic and in Vietnam resulted in his hearing loss and tinnitus.

The March 2013 VA examiner did not opine on whether any hearing loss was related to service because his hearing was not disabling for VA purposes at that time.  The examiner opined that tinnitus was related hearing loss.

The evidence in this case is in equipoise.  Under these circumstances, all doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


